DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/22/2021 has been entered. Claims 1-7 remain pending in the present application.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Zerk US 1894456 (hereinafter Zerk) in view of Hoshino US 4796508 (hereinafter Hoshino).
Re. Cl. 1, Zerk discloses: A tripod (Fig. 1-2) for supporting an apparatus (via 88, Fig. 1) comprising a center column support (14, Fig. 2) having a plurality of leg assemblies (16s, Fig. 1-2) attached thereto; a head assembly (assembly above 34, Fig. 2) comprising a rigid base (60, Fig. 2) and a support surface (88, Fig. 2) for supporting the apparatus (see Fig. 1-2), the head assembly further comprising a first pivot axis (see Fig. 1-2, about axis of 60) and a second pivot axis (center of 88, Fig. 2) connecting the support surface to the base (see Fig. 1-2), the second pivot axis being orthogonal to the first pivot axis (see Fig. 1-2) whereby the support surface is movable about the first pivot axis to tilt the support surface relative the base (see Fig. 1-2, by the tilt socket member 80 which is connected to 88 enables the support surface 88 to tilt relative to base 60 to adjust its tilted position) and is moveable about the second pivot axis to swivel the support surface relative to the base (see Fig. 1-2, by having 88 swivel, the position of the attached object is swivelable relative to 80); and a spherical joint (20 and 24/26, Fig. 1-2) having multiple degrees of freedom attaching the base of the head assembly to the center column support (see Fig. 1-2), the spherical joint comprising a ball stud (20, Fig. 2) and a ball clamp (24/26 Fig. 2), the ball stud having an outer surface with a diameter (see Fig. 2), the ball clamp having a surface engaging the ball stud (see 26, Fig. 2), whereby the ball stud is squeezed by the ball clamp (see Fig. 1-2).  
Re. Cl. 4, Zerk discloses: the center column support has mounting arms (17, Fig. 2) which extend radially outward and upward from a center portion of the column support (see Fig. 2, the members 17 extend radially outward and upward relative to the bottom of 14).
Re. Cl. 5, Zerk discloses: a center column (36, Fig. 2) having an upper end and a lower end (see Fig. 2), the center column passing substantially vertically through the center column support (see Fig. 2, the center column passes through the top portion of 14), the center column being moveable between a retracted and an extended position (see Fig. 2, by having nut 40 engaged with the lower end of 36, the column can be moved between a retracted and extended position relative to the ball 20).
Re. Cl. 1, Zerk does not disclose the ball clamp being capable of pivoting toward and away from the ball stud about a pivot axis displaced laterally from the outer surface of the ball stud, the ball clamp further comprising a threaded lever displaced from the pivot axis by a distance greater than the diameter of the ball stud, the lever acting to pivot the ball clamp toward the ball stud about the pivot axis, whereby the ball is squeezed with a high mechanical advantage.  Hoshino discloses a ball and socket joint (Fig. 2) which has an alternate ball clamp (24 and 40, Fig. 2) that functions to squeeze the ball and therefore fix the joint in a desired position (see Fig. 2).  Re. Cl. 1, Hoshino discloses the ball and socket joint comprising a ball stud (20, Fig. 2) and a ball clamp (24 and 40 Fig. 2), the ball stud having an outer surface with a diameter (see Fig. 2), the ball clamp having a surface engaging the ball stud (see 34, Fig. 2), the ball clamp being capable of pivoting toward and away from the ball stud about a pivot axis (axis of 28 Fig. 2) displaced laterally from the outer surface of the ball stud (see Fig. 2), the ball clamp further comprising a threaded lever (44, Fig. 2, threaded portion 75) displaced from the pivot axis by a distance greater than the diameter of the ball stud (see Fig. 2, as being located on an opposite side of 20 from 28), the lever acting to pivot the ball clamp toward the ball stud about the pivot axis (see Fig. 2; Col. 2 Lines 38-41), whereby the ball is squeezed with a high mechanical advantage (see Fig. 2, by having the lever a considerably high mechanical advantage is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the screw cap (24) of Zerk with the ball (Col. 3, Lines 50-54).  
Claims 2-3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Zerk in view of Hoshino as applied to claims 1 and 4-5 above, and in further view of  Zerk US 1883276 (hereinafter Zerk 276) in view of Schaeffer US 2017/0045180 (hereinafter Schaeffer).
Re. Cs. 2, Zerk does not disclose the plurality of leg assemblies comprise telescoping legs which are capable of being locked in a retracted, extended, or partially extended positions; each of the telescoping legs comprise a first and a second section, the second section telescoping inside the first section, a first friction lock disposed at a lower end of the first section, the first friction lock comprising first external threads disposed on the first section and a nut having internal threads that engage the first external threads to squeeze the second section to lock it in place; the second section having second external threads disposed at a distal end thereof, the second external threads being the same thread size as the first external threads; and a cap having internal threads that are the same thread size as the first external threads, whereby the cap can be directly attached to the first section or the second section (Cl. 2), the telescoping legs further comprise: a third section; and a second friction lock disposed at a lower end of the second section, the second friction lock comprising third external threads disposed on the second section and a nut having internal threads that engage the third external threads to squeeze the second section to 4Attorney Docket: 4736.2002 lock it in place, the third external threads having the same thread size as the first external threads; whereby the cap can be directly attached to the first section, the second section or the third section (Fig. 1) which includes a plurality of leg assemblies (see Fig. 1, 116, 120 and 112).  Re. Cl. 2, Zerk 276 discloses the plurality of leg assemblies comprise telescoping legs (see Fig. 1) which are capable of being locked in a retracted, extended, or partially extended positions (see Fig. 1, via 126 and 128); each of the telescoping legs comprise a first (116, Fig. 1) and a second section (120, Fig. 1), the second section telescoping inside the first section (see Fig. 1), a first friction lock (bottom threaded end of 116, 132 and 126, Fig. 1) disposed at a lower end of the first section (see Fig. 1), the first friction lock comprising first external threads disposed on the first section (see Fig. 1, where 126 threads onto as discussed on Page 3, Lines 63-65) and a nut (126, Fig. 1) having internal threads that engage the first external threads to squeeze the second section to lock it in place (see Fig. 1, Page 3, Lines 96-99); the second section having second external threads disposed at a distal end thereof (see Fig. 1 where 130 threads onto as supported by Page 3, Lines 63-65 and Lines 127-130), and a cap (150, Fig. 1), whereby the cap can be directly attached to the first section or (see Fig. 1).  Re. Cl. 3, Zerk 276 discloses the telescoping legs further comprise: a third section (112, Fig. 1); and a second friction lock (threaded lower end of 120, 130 and 138) disposed at a lower end of the second section (see Fig. 1), the second friction lock comprising third external threads disposed on the second section (see Fig. 1a) and a nut having internal threads that engage the third external threads to squeeze the second section to 4Attorney Docket: 4736.2002 lock it in place (see Fig. 1, Page 3 Lines 127-130; the lock 130 works in the same manner as 126). Re. Cl. 6, Zerk 276 discloses the plurality of leg assemblies comprise telescoping legs (see Fig. 1) which are capable of being locked in a retracted, extended, or partially extended position (see Fig. 1, using 126 and 130), each of the telescoping legs comprising at least an upper section (116, Fig. 1), a middle section (120, Fig. 1) and a lower section (112, Fig. 1) each section having a top end and a bottom end (see Fig. 1), the upper section comprising a hollow cylindrical tube having a first outer diameter and an first inner diameter (see Fig. 1), the middle section comprising a hollow cylindrical tube having a second outer diameter and a second inner diameter (see Fig. 1), the second outer diameter being smaller than the first inner diameter (see Fig. 1); the 5Attorney Docket: 4736.2002 lower section comprising a cylindrical body having a third outer diameter (see Fig. 1), the third outer diameter being smaller than the second inner diameter (see Fig. 1); a first friction lock (portion of 116 from 118 down, 132 and 126 as shown in Fig. 1-1a and discussed on Page 3, Lines 63-65) disposed at the bottom end of the upper section (see Fig. 1), the first friction lock comprising a first tube cap (portion of 116 from 118, Fig. 1-1a) attached to the bottom end of the upper section (see Fig. 1a), a first locking collar (132, Fig. 1) and a first nut (126, Fig. 1), the first tube cap comprising first external threads (see Fig. 1, taper surface 118 and threads which engage 126), the first locking collar having a first external tapered surface that engages the first internal tapered surface of the tube cap (see portion of 132 that engages 118), the first locking collar further comprising a first interior surface that slidingly engages the second outer diameter (see Fig. 1, inner surface of 132), the first nut having internal threads that match the first external threads (see Fig. 1-1a), the first nut threadingly engaging the first external threads to force engagement between the first locking collar and the first tube cap, whereby the first locking collar is squeezed against the middle section to lock it in place (see Fig. 1 and Page 3, Lines 96-110); a second friction lock (portion of 120 from 124 down, 130 and 138 Fig. 1-1a) disposed at the bottom end of the upper section (see Fig. 1), the second friction lock comprising a second tube cap (portion of 120 from 124 down, Fig. 1-1a) attached to the bottom end of the middle section (see Fig. 1), a second locking collar (138, Fig. 1) and a second nut (130, Fig. 1-1a), the second tube cap comprising second external threads having a thread profile (see Fig. 1a, threads on 120 which 130 engage) and a second internal tapered surface (see 124, Fig. 1a), the second locking collar having a second external tapered surface that engages the second internal tapered surface of the tube cap (see Fig. 1a), the second locking collar further comprising a second interior surface that slidingly engages the third outer diameter (see Fig. 1a), the second nut having internal threads that match the second internal threads (see Fig. 1a), the second nut threadingly engaging the second external threads 6Attorney Docket: 4736.2002 to force engagement between the second locking collar and the second tube cap (as discussed on Page 3, Lines 117-120, the lock between the intermediate and inner member works in the same manner as the lock between the intermediate and outer member), whereby the second locking collar is squeezed against the lower section to lock it in place (see Fig. 1a); and a cap (150, Fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the legs in Zerk to be telescoping and lockable as disclosed by Zerk 276 since Zerk 276 states that such a modification enables the user to move the legs to any intermediate position and clamped in place which is very desirable especially when the tripod is being used on uneven ground (Page 5, Lines 8-12).
The combination of Zerk in view of Zerk 276 does not disclose the second external threads being the same thread size as the first external threads; the cap having internal threads that are the same thread size as the first external threads (Cl. 2), the third external threads having the same thread size as the first external threads; whereby the cap can be directly attached to the first section, the second section or the third section (Cl. 3), or the second external threads having a thread profile identical to the predetermined threads of the first friction lock, the cap having internal threads that match the first and second external threads, whereby the cap can be directly attached to the upper section or the middle section (Cl. 6). Schaeffer discloses a tripod assembly (Fig. 9) which includes a plurality of leg sections (90, 88, 86, 84, 82 Fig. 9), each leg section has threaded ends (see 44 and 70, Fig. 6-7) that are the same size so a cap or foot (36, Fig. 2 or 92, Fig. 8-9) can be attached to any of the leg sections (Paragraph 0017, lines 3-10, Paragraph 0019, Lines 14-19 and Paragraph 0025, Lines 12-16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the thread sizes of the different leg sections in the combined Zerk in view of Zerk 276 to be all external and have the same thread size since Schaeffer states that such a modification enables the user to customize the device depending on the operational height that is desired for the particular environment (Paragraph 0017, Lines 7-14).  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Zerk in view of Hoshino as applied to claims 1 and 4-5 above, and in further view of Gauff US 2518877 (hereinafter Gauff).
Re. Cl. 7, Zerk discloses: the plurality of leg assemblies comprises: first and second leg assemblies (see 15s, Fig. 8) each having an upper end and a lower end (see Fig. 8), the upper ends of the first and second leg assemblies being attached to (see Fig. 8), the lower ends of the first and second leg assemblies adapted to support the tripod on a solid surface13Attorney Docket No. 4736.2002 (see Fig. 8).
Re. Cl. 7, Zerk does not disclose first and second arm assemblies each having a fixed end and a free end, the fixed end of the first arm assembly being pivotally attached to the first leg assembly intermediate the upper and lower end thereof, the fixed end of the second arm assembly being pivotally attached to the second leg assembly intermediate the upper and lower end thereof; and a fastener assembly disposed proximal the free ends of the first and second arm assemblies, the fastener assembly attaching the first arm to the second arm, whereby the first arm and the second arm form a V-shaped cradle.  Gauff discloses a tripod (Fig. 1) which includes first and second leg assemblies (19 and 20, Fig. 1) that have an upper end connected to a leg support (16, Fig. 1) and lower ends adapted to support the tripod on a floor (see Fig. 1).  Re. Cl. 7, Gauff discloses first and second arm assemblies (23 and 23, Fig. 1) each having a fixed end (end with 24, Fig. 1) and a free end (end opposite 24, Fig. 1), the fixed end of the first arm assembly being pivotally attached to the first leg assembly intermediate the upper and lower end thereof, the fixed end of the second arm assembly being pivotally attached to the second leg assembly intermediate the upper and lower end thereof (see Fig. 1, the fixed ends or where 24 is located are pivotally attached to the leg assemblies via 25 and 26); and a fastener assembly (24, Fig. 1) disposed proximal the free ends of the first and second arm assemblies (see Fig. 1, the free ends are proximal or nearby to the fastener assembly 24), the fastener assembly attaching the first arm to the second arm (see Fig. 1), whereby the first arm (see Fig. 2, the configuration is V-shaped as shown and cradles or supports the legs in a collapsed position).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the Zerk device to have the arm assemblies of Gauff since Gauff states that such a modification enables the device to support objects such as blackboards or the like (Col. 1, Line 54-Col. 2, Line 2). Such a modification would enhance the usability of the device to enable the user to support various other devices like a blackboard which could be beneficial to a photographer.
Response to Arguments
Applicant’s arguments with respect to claim 1 has been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Zerk US 1894456, Breer US 2763456, Kim US 2017/0016466, Peterson US 2003/0042388, Bingham US 4277197, and Fang US 5011104 disclose known supporting structure which are particularly pertinent to Applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171. The examiner can normally be reached Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632